Citation Nr: 1230546	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-37 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a liver disorder, to include residuals of hepatitis C.

2.  Entitlement to service connection for a thyroid disorder, to include Graves' disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from October 1970 to April 1974 and from December 2001 to September 2002.  He had a period of active duty for training (ACDUTRA) in April 1994 and had subsequent service in the Air National Guard.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  This case was previously before the Board in April 2011 and was remanded for additional development.


FINDINGS OF FACT

1.  The competent evidence reveals that the Veteran's hepatitis C is related to drug abuse during service.

2.  A thyroid disability was not shown in service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between thyroid disability and the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Service connection for a thyroid disorder, to include Graves' disease, is not warranted.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in March 2008 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the March 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudications of the claims.

Duty to Assist

The Veteran's service treatment records from his first period of active are associated with the claims file, as are VA and private medical records.  As noted in an October 2008 RO memorandum, service treatment records for the Veteran's period of active service from December 2001 to September 2002 are unavailable.  
In May 2011 a health professional provided an opinion that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The May 2011 VA examiner considered the pertinent evidence of record, and included a specific reference to the Veteran's service treatment records.  The May 2011 VA examiner provided a supporting rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As the evidence does not establish (and the Veteran has not asserted) that the Veteran suffered an injury, disease or event noted during military service related to thyroid disability, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's thyroid disability and his military service is not appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there has been substantial compliance with its April 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

I.  Hepatitis C

The Veteran asserts that he has hepatitis C that is related to service.  In a statement received in May 2012 the Veteran essentially asserted that he had been injected during service as part of an interrogation and had contracted hepatitis as a result of the injection.

A December 1972 service treatment record noted improper use of marijuana, heroin, and alcohol.  In another December 1972 service treatment record, the Veteran stated that he had used heroin from August 1971 to October 1971.  A January 1973 record noted a clean liver biopsy, but abnormal liver function tests.  A February 1973 service treatment record diagnosed hepatitis, type undetermined.  An October 1973 report of medical history indicated that the Veteran had made a full recovery from hepatitis, and no liver abnormality was noted on the Veteran's October 1973 service separation examination report.

In a February 2005 record, there was history of hepatitis C.  A liver ultrasound did not reveal any evidence of mass or liver abnormality.  In an October 2005 private record, the assessments included a history of chronic hepatitis C.  A January 2007 private record noted that the Veteran had been diagnosed with hepatitis C in 1994.  

In a March 2008 Risk Factors for Hepatitis Questionnaire the Veteran denied the use of intravenous drugs, intranasal cocaine, high-risk sexual activity, hemodialysis, tattoos, body pierceings, sharing of toothbrushes or razor blades, non-sterile needles, or blood transfusions.

In May 2011 a VA health professional reviewed the Veteran's medical history and stated that the Veteran's heroin use during military service was the most likely risk factor for the Veteran's hepatitis C.  The examiner stated, in pertinent part, as follows:

Veteran admitted use of heroin for 3 months while in the Philippines [in] 1971[.].  The use [of] IV drugs is the most likely scenario of [acquiring] Hep C due to contamination of needles[.].  He was not exposed to any other likely method of developing the disease[.].  The virus can be dormant for years and then manifest itself in elevated liver function tests, jaundice etc[.].

The Board observes that with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301(d).  Further, VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990 and the cause of the disease is linked to the Veteran's abuse of drugs.  See VAOGCPREC 7-99; VAOGCPREC 2-98.  As such, to the extent that the Veteran used drugs during service and this has been opined as the most likely etiology of subsequently diagnosed hepatitis C, service connection is precluded for hepatitis C under the aforementioned law and regulations.

While the Veteran has provided an account of a possible service-related etiology relating to his hepatitis claim consisting of being injected as a part of an interrogation during service, the assertion has no factual basis.  Instead, the record contains one medical opinion addressing the relationship between service and the Veteran's hepatitis C.  That VA examiner, in May 2011, having recorded the Veteran's history of in-service and post-service hepatitis risk factors and having reviewed the claims folder and medical records, concluded that it was likely that the Veteran contracted hepatitis C as a result of his documented drug use during service.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The May 2011 VA opinion is found to carry significant weight and is supported by the evidentiary record.  In addition, the file contains no competent medical opinion to the contrary and the Veteran has not provided any competent medical evidence to diminish its significant probative weight.

The Veteran's assertion that he was injected during service as part of an interrogation lacks any support in the claims file and was not initially reported until decades after service.  The Board finds that his assertion is not credible.  Further, the question of whether there is a service etiology in this case is medical and complex in nature, especially in light of the multiple risk factors/possible etiologies of varying strength.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that the Veteran possesses such knowledge, training, and/or experience.  Accordingly, he is a layperson and is not competent to render an etiology opinion regarding his hepatitis C.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the weight of the credible, competent, and probative evidence is against the claim, and service connection for hepatitis C is not warranted.

II.  Thyroid disorder, to include Graves' disease.

Service treatment records from the Veteran's periods of active service from October 1970 to April 1974, in April 1994, and from December 2001 to September 2002 reveal no complaints or diagnoses relating to a thyroid disorder.

The Veteran had a period of local annual training in May 2005 and also from October 31, 2005 to November 6, 2005 with the California Air National Guard under the provisions of 32 USC 503(a).  Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active military service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.

A November 7, 2005 private medical record noted that the Veteran had had an elevated T4 and a depressed TSH in August 2005.  The assessment was hypothyroidism.  A December 2005 private medical record noted that the Veteran had hyperthyroidism likely due to Graves' disease and hepatitis C.

Even assuming that the Veteran's period of service from October 31, 2005 to November 6, 2005 is considered to be ACTDUTRA, the Veteran's service connection claim must be denied.  If the Veteran's thyroid disability and Graves' disease is considered to have begun in August 2005 (evinced  by the abnormal laboratory findings), then such time period clearly pre-existed the Veteran's October-November 2005 ACDUTRA period of service.  Further, there is no evidence suggesting that a thyroid disability was aggravated by his October 31, 2005 to November 6, 2005 period of service.  The presumption of aggravation is not applicable to a claimant seeking service connection based on a period of ACDUTRA, and service connection will only be warranted if the evidence shows "both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training."  Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010).

If the date the disabilities were assessed, November 7, 2005, is taken as the date of the thyroid disability, such date is subsequent to the Veteran's period of October 31, 2005 to November 6, 2005 service.  Further, the chronic disease presumption (38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309) does not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1Vet. App. 474, 477-78 (1991).

In sum, a thyroid disorder was not shown in service, and no healthcare professional has linked such disability to the Veteran's active service.  To the extent that he Veteran asserts that his thyroid condition is related to hepatitis C, as service connection for a liver disorder is not in effect, service connection for a thyroid disorder as secondary to service-connected disability (i.e., a liver disorder) is not warranted.  There is also no indication that the Veteran possesses knowledge, training, and/or experience to render an etiology opinion regarding his thyroid disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a liver disorder, to include residuals of hepatitis C, is denied.

Service connection for a thyroid disorder, to include Graves' disease, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


